DETAILED ACTION

This office action is in response to a Request for Continued Examination filed June 27, 2022 in regards to a 371 application filed October 9, 2017 claiming priority to PCT/EP2016/058086 filed April 13, 2016 and foreign application EP15163880.6 filed April 16, 2015. Claims 1-3, 5-8, 15 and 17-20 have elected with traverse. Claims 9-12, and 16 have been withdrawn as non-elected.  Claims 1, 3, 10, 12, 15, and 16 have been amended. Claims 4-8, 13-14, 19, and 21-22 have been cancelled without prejudice. Claims 1-3, 15, 17-18, and 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments, the claim objections of claims 5 and 15, have been withdrawn and the claim objections of claims 1 and 2 have been maintained. 
In view of the Remarks and Amendments, the rejections regarding 35 USC § 112(a) and 35 USC § 112(d) have been withdrawn and rejections regarding 35 USC § 112(b) of claims 1 and 15 have been maintained.  
In view of the Remarks and Amendments, the rejections regarding 35 USC § 103(a) have been fully considered and have been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, at the end of limitation B), there is a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). It may be suggested to end limitation B) with “, and ”.  Appropriate correction is required.
Claim 2, are objected to because of the following informalities:  each limitation (A, B, C, etc…) should be ended with a comma (,) and between the final two limitations should be a comma (,) followed by “and” or “or” as appropriate.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In lines 14-17, the parentheses may be suggested to be amended with commas as done in cancelled claims 6-8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 15, the phrases "within the parentheses" render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-3, 17-18, and 20 are rejected due to their dependence on claim 1. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 15, 17-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD GRINSTED/Examiner, Art Unit 1763